Exhibit 10.25
EQUITY SUPPORT AGREEMENT
     This EQUITY SUPPORT AGREEMENT (“this Agreement”), dated as of June 9, 2008,
is made by and between THE HALLWOOD GROUP INCORPORATED, a Delaware corporation
(“HGI”), and HALLWOOD ENERGY, L.P., a Delaware limited partnership (“HELP”).
PRELIMINARY STATEMENTS
          A. HELP is an Affiliate of HGI.
          B. Contemporaneously with the execution of this Agreement, HELP is
entering into that certain Acquisition and Farmout Agreement (the “Fortuna
Agreement”) among HELP, Hallwood Gathering, L.P., Hallwood Petroleum, LLC and
Hallwood SWD, LLC (collectively, “Farmor”), and FEI Shale L.P.(“Fortuna”).
          C. It is a condition precedent to the obligations of Fortuna under the
Fortuna Agreement that HGI and HELP shall have executed and delivered this
Agreement.
          D. Unless otherwise defined herein, all capitalized terms used herein
that are defined in the Fortuna Agreement shall have their respective meanings
as therein ascribed.
          In consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
SECTION 1. COMMITMENT AND OTHER COVENANTS.
          Section 1.1 Commitment of HGI to Contribute Capital.
          (a) Subject to the conditions set forth in this Section 1.1 below, HGI
hereby irrevocably and unconditionally commits to contribute, or cause one or
more of its Affiliates to contribute, cash to the equity or debt capital of HELP
(the “Capital Contributions”) from the date hereof until the expiration of the
Support Period (as defined in Section 1.1(d) below) in order to (i) at all times
during the Support Period enable HELP to maintain a liquidity position and
manage its payables as would a reasonable prudent operator capitalized at a
level appropriate for an independent company engaged in the domestic exploration
and production industry and (ii) prevent or cure any default under the Credit
Agreements or the Note Agreement with respect to HELP’s obligations to pay
interest when due during the Support Period, up to a maximum amount of
$12,500,000 (the “Maximum Amount”). If, during the Support Period HGI sells,
assigns, leases, conveys, transfers or otherwise disposes of (whether in one or
a series of transactions) (collectively, “Dispositions”) any material assets or
property owned directly or indirectly by HGI (including any capital stock of any
subsidiary), then HGI will promptly make a Capital Contribution to HELP in an
amount equal to the Maximum Amount, less any amount of Capital Contributions
previously made by HGI pursuant to this Agreement The cash contributions (or
payments made on behalf of HELP) of $3,000,000 made by HGI on May 15, 2008 and
of $2,000,000 made by HGI concurrently with the signing of this Agreement shall
be treated as Capital Contributions hereunder and shall apply toward the Maximum
Amount.

 



--------------------------------------------------------------------------------



 



          (b) HELP may, from time to time during the Support Period and upon
written notice to HGI (a “Capital Contribution Notice”), request that a Capital
Contribution be made or caused to be made by HGI, directly or indirectly. HGI
will, within two (2) business days’ of receipt of any Capital Contribution
Notice, contribute to, or cause to be contributed to, the capital of HELP such
amount in cash as shall be designated by HELP in the Capital Contribution
Notice.
          (c) The form of any security issued by HELP or any other Person
comprising Farmor in consideration of any Capital Contribution must be
substantially similar to one of the forms of equity that HELP currently has
outstanding, warrants to purchase such equity securities, debt securities
substantially similar to the existing Convertible Subordinated Notes of HELP
(including any changes necessary to reflect the actual date of issuance and
amount) or other security satisfactory to Fortuna in its sole discretion.
          (d) The obligations of HGI under Section 1.1(a) will terminate upon
the earlier to occur of (i) the termination of the Fortuna Agreement or (ii) HGI
having made Capital Contributions to HELP pursuant to this Agreement in an
amount equal to the Maximum Amount. The period from the date of this Agreement
until the termination of the Fortuna Agreement is referred to herein as the
“Support Period”.
          Section 1.2 Restricted Payments. During the Support Period HGI may
not, and will not permit any of its subsidiaries to, directly or indirectly,
(i) purchase, redeem or otherwise acquire for value any membership interests,
partnership interests, capital accounts, shares of its capital stock or any
warrants, rights or options to acquire such membership interests, partnership
interests or shares, now or hereafter outstanding from its members, partners, or
stockholders (other than, in the case of HGI’s subsidiaries, from HGI) or
(ii) declare or pay any distribution, dividend or return capital to its members,
partners or stockholders (other than, in the case of HGI’s subsidiaries, to
HGI), or make any distribution of assets in cash or in kind to its members,
partners or stockholders (other than, in the case of HGI’s subsidiaries, to
HGI), provided that HGI may make any payments required by the 2005 Long Term
Incentive Plan for the Brookwood Companies Incorporated.
          Section 1.3 No Set Off, Etc. Subject only to the execution, delivery
and continued effect of the Fortuna Agreement, the obligations of HGI under this
Agreement shall be absolute and unconditional under any and all circumstances,
including without limitation, the existence of any indebtedness owing by HELP to
HGI or of any set-off, counterclaim, abatement, recoupment, defense or other
right or claim which HGI may have against HELP, any other Person comprising
Farmor or any other Person (including but not limited to any Lender), the
dissolution, bankruptcy, insolvency or reorganization of HELP, any other Person
comprising Farmor or any other Person or the pendency against HELP, any other
Person comprising Farmor or any other Person of any case, suit or proceeding
under any bankruptcy or insolvency law or any other law providing for the relief
of debtors or any other circumstances whatsoever that might otherwise constitute
an excuse for non-performance of the obligations of HGI under this Agreement,
whether similar or dissimilar to any of the circumstances herein specified. The
obligations of HGI to contribute or cause to be contributed cash to the capital
of HELP as provided in Section 1.1 will not be affected by any default by HELP,
any other Person comprising Farmor, Fortuna or any other Person in the
performance or observance of any of their

2



--------------------------------------------------------------------------------



 



respective agreements or covenants in the Fortuna Agreement, or any default by
HELP, any guarantor or any other Person under the Credit Agreements or the Note
Agreement, and will not be subject to any abatement, reduction, limitation,
impairment, termination, set-off, defense, counterclaim or recoupment whatsoever
or any right to any thereof, and will not be released, discharged or in any way
affected by any reorganization, arrangement, compromise or plan affecting HELP,
any other Person comprising Farmor or any other Person, or by any compromise,
settlement, release, modification, amendment (whether material or otherwise),
waiver, termination, unenforceability or invalidity of any or all of the
obligations, conditions, covenants or agreements of any Person in respect of any
of the Fortuna Agreement, the Credit Agreements or the Note Agreement or by the
occurrence of any default or event of default or similar condition howsoever
defined under the Fortuna Agreement, the Credit Agreements or the Note
Agreement, or by the taking or omission of any action referred to in the Fortuna
Agreement, the Credit Agreements or the Note Agreement by Fortuna, any Lender,
any holder of Notes issued under the Note Agreement or any other Person, whether
or not HGI has notice or knowledge of any of the foregoing.
SECTION 2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF HGI.
          (a) Corporate Existence. HGI (i) is a corporation duly organized and
validly existing under the laws of the jurisdiction of its incorporation,
(ii) has all requisite corporate power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted except where
failure to have such governmental licenses, authorizations, consents and
approvals would not have a material adverse effect on HGI’s business or
operations and (iii) is qualified to do business in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify would have a material adverse effect on HGI’s
business or operations.
          (b) Corporate Action. HGI has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and the execution, delivery and performance by HGI of this Agreement have been
duly authorized by all necessary corporate action on its part. This Agreement
has been duly and validly executed and delivered by HGI and constitutes its
legal, valid and binding obligation, enforceable in accordance with its terms
except (i) as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights in general, and
(ii) as enforceability thereof may be subject to general principles of equity
regardless of whether such enforceability is considered in a proceeding at law
or in equity.
          (c) Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency are necessary for the execution, delivery or performance by HGI of this
Agreement or for the validity or enforceability thereof, except for any filing
which may be required in the future, the failure to make which shall not render
invalid this Agreement.
          (d) Corporate Existence, Etc. HGI agrees that, so long as this
Agreement is in effect, HGI shall (i) preserve and maintain its corporate
existence, (ii) preserve and maintain all of its material rights, privileges and
franchises, and (iii) comply with the requirements of all

3



--------------------------------------------------------------------------------



 



applicable laws, rules, regulations and orders of governmental or regulatory
authorities if the failure to comply with such requirements would materially and
adversely affect the ability of HGI to perform its obligations under this
Agreement.
(e) No Conflict or Violation. The execution and the delivery of this Agreement
by HGI and the performance and consummation of the transactions contemplated
hereby will not conflict with or breach any material agreements to which HGI is
a party or by which HGI is bound or to which any of HGI’s assets is subject,
including without limitation any bank credit agreements or other debt
instruments to which HGI is a party.
(f) Accuracy of Financial Statements and SEC Documents. All reports and
registration statements filed by HGI with the Commission under the Securities
Act and the Exchange Act (collectively the “HGI SEC Documents”) as of their
respective filing dates complied in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and none of the HGI
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading, except to the extent corrected by a subsequently filed document
with the Commission. None of the HGI SEC Documents filed under the Securities
Act contained an untrue statement of material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading at the time such HGI SEC Documents became effective under
the Securities Act. HGI’s financial statements, including the notes thereto,
included in the HGI SEC Documents (the “HGI Financial Statements”) comply as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Commission with respect thereto, have
been prepared in accordance with United States generally accepted accounting
principles (“GAAP”) consistently applied (except as may be indicated in the
notes thereto) and present fairly HGI’s consolidated financial position at the
dates thereof and results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal audit
adjustments). Since the date of the most recent HGI SEC Document, HGI has not
effected any change in any method of accounting or accounting practice, except
for any such change required because of a concurrent change in GAAP.
SECTION 3. MISCELLANEOUS.
          Section 3.1 Binding Effect; Assignment. This Agreement will become
effective when it has been executed by HGI and HELP and thereafter will be
binding upon and inure to the benefit of HGI and HELP and their respective
successors and assigns. HELP may assign a security interest in this Agreement to
Fortuna to secure Farmor’s obligations to Fortuna under the Fortuna Agreement.
Otherwise, neither party may assign any rights or delegate any duties under this
Agreement without the prior written approval of the other and Fortuna.
          Section 3.2 Governing Law; Consent to Jurisdiction; Jury Trial Waiver.
This Agreement is governed by and is to be construed in accordance with the laws
of the State of Texas (excluding the laws applicable to conflicts or choice of
law). HGI and HELP irrevocably submit, for themselves and their property in any
legal action relating to this Agreement, or for recognition and enforcement of
any judgment in respect hereof or thereof, to the non-exclusive

4



--------------------------------------------------------------------------------



 



jurisdiction of the courts of the State of Texas. Each of HGI and HELP waives
the right to trial by jury in any action or proceeding relating to or arising
out of this Agreement.
          Section 3.3 Notices. All notices required or permitted to be given to
or made upon any party to this Agreement shall be made in writing and shall be
Personally delivered or sent by U.S. mail (postage prepaid), by overnight
courier or by facsimile transmission with confirmation by overnight courier, and
shall be deemed to have been duly given or made when received by the intended
recipient in accordance with the provision of this Section 3.3. Unless otherwise
specified in a notice given or made in accordance with the provision of this
Section 3.3, notices shall be given to the respective parties at their
respective address indicated below.
HGI:
The Hallwood Group Incorporated
3710 Rawlins, Suite 1500
Dallas, Texas 75219
Attention: Chief Financial Officer
HELP:
Hallwood Energy, L.P.
3710 Rawlins, Suite 1500
Dallas, Texas 75219
Attention: President
with a copy to:
FEI Shale L.P.
c/o 2000, 888 — 3rd Street SW
Calgary, Alberta
T2P 5C5
Facsimile: (403) 237-1544
Attention: Senior Manager, Land
          Section 3.4 Headings. Headings in this Agreement are included herein
for convenience of reference only and do not constitute a part of this Agreement
for any other purpose.
          Section 3.5 Survival of Agreements. All covenants, agreements,
representations and warranties in this Agreement or in any certificate,
instrument, document or other writing delivered pursuant hereto will survive the
execution and delivery of this Agreement, and all such covenants and agreements
will continue in full force and effect except as specified herein.
          Section 3.6 Entire Agreement. This Agreement contains the full, final
and exclusive statement of the agreement between HGI and HELP relating to the
transactions contemplated hereby.

5



--------------------------------------------------------------------------------



 



          Section 3.7 Counterparts. This Agreement may be executed in any number
of counterparts, which when so executed and delivered will constitute one and
the same instrument.
          Section 3.8 Third Party Beneficiary. The parties have entered into
this Agreement, in part, at the special instance and request of Fortuna for the
purpose of providing Fortuna assurances that Farmor will remain financially able
to meet its responsibilities under the Fortuna Agreement. Accordingly, the
parties acknowledge that Fortuna is a third-party creditor beneficiary of this
Agreement and agree that without the prior, written consent of Fortuna the
parties will not amend or terminate this Agreement. For the avoidance of doubt,
as a third party creditor beneficiary, Fortuna has the absolute right to enforce
the rights granted to HELP pursuant to Section 1.1 and Fortuna pursuant to this
Section 3.8.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            THE HALLWOOD GROUP INCORPORATED
      By:   /s/ Melvin J. Melle         Name:   Melvin J. Melle        Title:  
Vice President        HALLWOOD ENERGY, L.P.

By its general partner,
      Hallwood Energy Management, LLC
      By:   /s/ William H. Marble         Name:   William H. Marble       
Title:   Vice President     

6